

4C CONTROLS INC.
104 Summit Avenue, Box 80
Summit NJ 07901-0080 USA


SUBSCRIPTION AGREEMENT
(Regulation S)


Common Stock


US$_____ Per Share of Common Stock


1.1
Subscription.




 
(a)
The undersigned subscriber (the “Subscriber”), intending to be legally bound,
hereby irrevocably subscribes for and agrees to purchase such number of shares
of Company Common Stock (the “Shares”) as set forth on the signature page
hereof, to be issued by 4C Controls Inc., a Nevada corporation (the “Company”)
in an offshore transaction negotiated outside the United States and to be
consummated and closed outside the United States pursuant to the terms and
conditions of this Agreement (this “Agreement”).




 
(b)
The Subscriber acknowledges and agrees that the price per Share is US$_____
(           U.S. dollars per share)..



1.2
Procedure for Purchase of Shares.



Following delivery of this Agreement to the Company together with Subscriber’s
anti-money laundering due diligence information, the Company shall make a
determination of acceptance or rejection of the Subscription. Upon notice of
acceptance of this Agreement, the Subscriber shall deliver to the Company the
full purchase price by wire transfer of immediately available funds in amount
equal to the number of Shares subscribed by the Subscriber and accepted by the
Company (the “Purchase Price”). Wire instructions are attached hereto as
Appendix A. The Subscriber shall fax a copy of the wire transfer information to
the Company.


1.3
Acceptance or Rejection.




 
(a)
The Subscriber understands and agrees that the Company reserves the right to
accept or reject at its sole discretion this Subscription Agreement. The Company
reserves the right to accept the subscription in part and refund any balance of
the Purchase Price for any unaccepted portion of the subscription. At any time
prior to the Closing the Company may reject or terminate the subscription
notwithstanding delivery of notice of acceptance of the subscription. The
Company also reserves the right exercisable at any time and at its sole
discretion to return the Purchase Price and cancel the issuance of the Shares if
the Company determines that issuance of the Shares would cause any actual or
potential violation of any U.S. laws, rules or regulations or the rules of any
stock market, securities exchange or securities quotation system.




 
(b)
The Subscriber understands and agrees that its subscription under this Agreement
for the Shares is irrevocable.




 
(c)
In the event the sale of the Shares subscribed by the Subscriber is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the Subscriber and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the Subscriber the Purchase Price
remitted to the Company by the Subscriber, without interest thereon or deduction
therefrom (except for third party banking and wire transfer fees), in exchange
for the Shares.



2.1
Closing.



The closing (the “Closing”) of the purchase and sale of the Shares, shall occur
following notice of acceptance by the Company of the Subscriber's subscription.
The Subscriber must deliver the Purchase Price to the Company within five (5)
business days of notice of acceptance of the Subscription by the Company. The
Company shall use commercially reasonable efforts to deliver the Stock
Certificates underlying the Shares to the Subscriber within ten (10) business
days after the date of receipt of the Purchase Price. The Closing shall be
deemed to occur upon confirmation of receipt by the Subscriber of the Stock
Certificates representing all purchased Shares. If the Company does not receive
the Purchase Price from the Subscriber by wire transfer within five (5) business
days of notice of acceptance of the Subscription by the Company, the Company may
at its sole discretion terminate the Subscription Agreement without recourse by
the Subscriber. A business day is any weekday on which banks in New York City
are open for normal business, which for clarity excludes Saturdays, Sundays and
legal bank holidays. Delivery of the Purchase Price by the Subscriber prior to
acceptance of the Subscription Agreement by the Company shall not bind the
Company in any way.

 
 

--------------------------------------------------------------------------------

 

4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------




3.1
Subscriber Representations and Warranties.



The Subscriber hereby acknowledges, represents and warrants to, and agrees with,
the Company as follows:



 
(a)
The Subscriber represents and warrants that it is an individual, or an entity
regulated under the laws of the jurisdiction set forth on the signature page
hereto. The Subscriber acknowledges and agrees that it is acquiring the Stock
solely for its own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalization thereof in whole or in part;
and no other person has a direct beneficial interest in such Stock or any
portion thereof. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the Shares
for which the Subscriber is subscribing or any part of the Shares. The
Subscriber does not control, nor is the Investor controlled by or under common
control with, any other Subscriber or investor in the Company. No person or
persons other than Subscriber has a beneficial interest subscribed hereunder.




 
(b)
The Subscriber has full power and authority to enter into this Agreement, the
execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber.




 
(c)
The Subscriber is not acquiring the Stock as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or pursuant to any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investment securities generally.




 
(d)
The Subscriber understands that the Company is under no obligation to register
the Shares under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or to assist the Subscriber in complying with the Securities Act or the
securities laws of any state of the United States or of any foreign
jurisdiction.




 
(e)
The Subscriber is (i) experienced in making investments of the kind described in
this Agreement and the related documents, (ii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iii) able to afford the entire loss of its investment in the
Shares. The Subscriber The Subscriber further understands that the Company is in
inception stage of development and has no business or operations, the Company
currently has no agreements or arrangements with any persons in connection
therewith.




 
(f)
The Subscriber acknowledges its understanding that the offering and sale of the
Shares is intended to be exempt from registration under the Securities Act; (i)
The Subscriber acknowledges that the basis for the exemption from registration
of the Shares may not be present if, notwithstanding such representations, the
Subscriber is merely acquiring the Shares for a short term fixed or short
determinable period in the future for less than one year, or for a market rise,
or for sale if the market does not rise, provided , however, the Subscriber
reserves the right to make decisions regarding disposition of the Shares at its
own discretion; (ii) The Subscriber has the financial ability to bear the
economic risk of his investment, has adequate means for providing for his
current needs and personal contingencies and has no need for liquidity with
respect to his investment in the Company; (iii) The Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Shares; The
Subscriber also represents it has not been organized for the purpose of
acquiring the Shares; (iv) The Subscriber has been provided an opportunity for a
reasonable period of time prior to the date of signature by the Subscriber of
this Subscription to obtain additional information concerning the offering of
the Shares, the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense; and (v) The Subscriber has carefully reviewed all of the Company’s
filings on the website of the U.S. Securities and Exchange Commission (the “SEC
Documents”) as filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 
 
2

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


 

 
(g)
The Subscriber is not relying on the Company, or its affiliates or agents with
respect to economic considerations involved in this investment. The Subscriber
has relied solely on its own respective advisors in making an investment
determination.




 
(h)
No representations or warranties have been made to the Subscriber by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Shares the Subscriber is not relying upon any
representations other than those contained herein. The Subscriber acknowledges
receipt of a numbered copy as originally issued to Subscriber of the 4C Controls
Inc. Confidential Private Placement Offering Memorandum, in three parts or in
one exemplar if bound together as identified on the cover thereof, together with
such numbered supplements and amendments delivered by the Company to Subscriber
(collectively, the “Offering Memorandum”). The Subscriber has been furnished,
has carefully read, and has relied solely upon the information contained in the
Offering Memorandum and the Subscriber has not relied upon any other offering
literature, and no oral representations or warranties have been made to the
Subscriber by the Fund by any person which is inconsistent with the Offering
Memorandum. No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its advisers, if any, in
connection with the subscription hereby which are inconsistent with the
information contained in the Offering Memorandum.




 
(i)
Any resale of the Shares during the distribution compliance period as defined in
Rule 902(f) to Regulation S shall only be made in compliance with exemptions
from registration afforded by Regulation S. Further, any such sale of the Shares
in any jurisdiction outside of the United States will be made in compliance with
the securities laws of such jurisdiction. The Subscriber will not offer to sell
or sell the Shares in any jurisdiction unless the Subscriber obtains all
applicable required legal consents and regulatory approvals.




 
(j)
The Subscriber understands that the Shares are being offered and sold in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of The Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Shares. In
this regard, the Subscriber in its own capacity represents, warrants and agrees
that: (i) The Subscriber is not a U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Shares for the account or benefit of a U.S. Person. A
U.S. Person means any one of the following: (1) any natural person resident in
the United States of America; (2) any partnership or corporation organized or
incorporated under the laws of the United States of America; (3) any estate of
which any executor or administrator is a U.S. person; (4) any trust of which any
trustee is a U.S. person; (5) any agency or branch of a foreign entity located
in the United States of America; (6) any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. person; (7) any discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated or (if an individual) resident in the United
States of America; and (8) any partnership or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts; (ii) At the time of the
origination of contact concerning this Agreement and the date of the execution
and delivery of this Agreement by the Subscriber, the Subscriber were outside of
the United States; (iii) The Subscriber will not, during the period commencing
on the date of issuance of the Shares and ending on the first anniversary of
such date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Shares in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S; (iv) The Subscriber will, after expiration
of the Restricted Period, offer, sell, pledge or otherwise transfer the Shares
only pursuant to registration under the Securities Act or an available exemption
therefrom and, in accordance with all applicable state and foreign securities
laws; (v) The Subscriber was not in the United States, engaged in, and prior to
the expiration of the Restricted Period and will not engage in, any short
selling of or any hedging transaction with respect to the Shares, including
without limitation, any put, call or other option transaction, option writing or
equity swap; (vi) Neither the Subscriber nor or any person acting on his behalf
has engaged, nor will engage, in any directed selling efforts to a U.S. Person
with respect to the Shares and the Subscriber and any person acting on his
behalf has complied and will comply with the offering restrictions requirements
of Regulation S under the Securities Act; (vii) The transactions contemplated by
this Agreement have not been pre-arranged with a buyer located in the United
States or with a U.S. Person, and are not part of a plan or scheme to evade the
registration requirements of the Securities Act; (viii) Neither the Subscriber
nor any person acting on their respective behalf have undertaken or carried out
any activity for the purpose of, or that could reasonably be expected to have
the effect of, conditioning the market in the United States, its territories or
possessions, for any of the Shares. The Subscriber agrees not to cause any
advertisement of the Shares to be published in any newspaper or periodical or
posted in any public place and not to issue any circular relating to the Shares,
except such advertisements that include the statements required by Regulation S
under the Securities Act, and only offshore and not in the U.S. or its
territories, and only in compliance with any local applicable securities laws;
(ix) The Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Agreement; and (x)
Each certificate representing the purchased Shares underlying the Shares shall
be endorsed with the following legends, in addition to any other legend required
to be placed thereon by applicable federal or state securities laws:


 
3

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD TO
NON-U.S. PERSONS, AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES
IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.



 
(k)
The Subscriber is an accredited investor as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3).




 
(l)
The Subscriber understands that an investment in the Shares is a speculative
investment which involves a high degree of risk and the potential loss of his
entire investment.




 
(m)
The Subscriber's overall commitment to investments which are not readily
marketable is not disproportionate to the Subscriber's net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.




 
(n)
The Subscriber has received all documents, records, books and other information
pertaining to the Subscriber’s investment in the Company that have been
requested by the Subscriber.




 
(o)
The Subscriber represents and warrants to the Company that all information that
the Subscriber has provided to the Company, including, without limitation, the
information set forth herein and attached hereto or previously provided to the
Company is correct and complete as of the date of signature and the date of
acceptance of this Subscription.




 
(p)
The Subscriber represents1 and warrants to the Company that the consideration
tendered by the Subscriber to the Company are not and will not be directly or
indirectly derived from activities that may contravene federal, state and
international laws and regulations, including anti-money laundering laws; and
The OFAC prohibits, among other things, the engagement in transactions with, and
the provisions of services to, certain foreign countries, territories, entities
and individuals. The lists of OFAC prohibited countries, territories, persons
and entities can be found on the OFAC website. The Subscriber hereby represents
and warrants, to the best of its knowledge, that none of the Subscriber, any
person controlling, controlled by, or under common control with, the Subscriber,
any person having a beneficial interest in the Subscriber, or any person for
whom the Subscriber is acting as agent or nominee in connection with this
investment is: a country, territory, individual or entity named on an OFAC list,
or is an individual or entity that resides or has a place of business in a
country or territory named on such lists, a senior foreign political figure2, or
any immediate family member3 or close associate4 of a senior foreign political
figure within the meaning of the U.S. Department of Treasury’s Guidance on
Enhanced Scrutiny for Transactions That May Involve the Proceeds of Foreign
Official Corruption5 and as referenced in the USA Patriot Act of 2001;6 or a
"foreign shell bank"7 and does not transact business with a "foreign shell
bank." The Subscriber agrees to promptly notify the Company should the
Subscriber become aware of any change in the information set forth in these
representations. The Subscriber understands that, by law, the Company may be
obligated to "freeze the account" of such Subscriber, either by prohibiting
additional amounts, declining any redemption requests and/or segregating the
assets in the account in compliance with governmental regulations, and the
Company may also be required to report such action and to disclose the
Subscriber’s identity to OFAC. The Subscriber understands that the Company may
not accept any contributed amounts from the Subscriber if the Subscriber cannot
make the representation set forth above and the Company may return any amounts
to Subscriber if the information provided to the Company is incomplete or is
deemed suspicious. The Subscriber represents and warrants that the acceptance of
the Subscriber's Subscription Agreement together with the appropriate remittance
will not breach any applicable anti-money laundering rules and regulations. The
Subscriber undertakes to provide verification of its identity reasonably
satisfactory (on a confidential basis), to the Company and/or any entity acting
on the Company’s behalf in respect of the acceptance of subscriptions, promptly
on request.

 

--------------------------------------------------------------------------------

1 The Subscriber should check the U.S. Treasury Department’s Office of Foreign
Assets Control ("OFAC") website at http://www.treas.gov/ofac before making the
representations.
 
2 A “senior foreign political figure” is defined as a current or former official
in the executive, legislative, administrative, military or judicial branches of
a non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
5 Please see http://www.federalreserve.gov/boarddocs/srletters/2001/sr0103a1.pdf
for a more extensive discussion of the referenced terms and definitions.
 
6 The Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. I. No. 107-56 (2001).
 
7 A “foreign shell bank” is a foreign bank that does not have a physical
presence in any country.
 
 
4

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 



 
(q)
The Subscriber is aware that no federal or state agency has (i) made any finding
or determination as to the fairness of this investment, (ii) made any
recommendation or endorsement of the Shares or the Company, or (iii) guaranteed
or insured any investment in the Shares or any investment made by the Company.




 
(r)
The Subscriber understands that the price of the Shares offered hereby bear no
relation to the assets, book value or net worth of the Company and were
determined arbitrarily by the Company. The Subscriber further understands that
there is a substantial risk of further dilution on his or its investment in the
Company.





4.0
The Company represents and warrants to the Subscriber as follows:




 
4.1
Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.




 
4.2
Authority. (a) The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and to issue the
Shares; (b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors is required; and (c) this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application.




 
4.3
Share Capitalization. As of the date of acceptance of this Subscription, the
authorized capital stock of the Company consists of 100,000,000 shares of common
stock. All the outstanding shares are validly issued and are fully paid and
nonassessable. The Common Stock has a par value US$0.00001 per share (the
“Common Stock”). Par Value is a nominal value that is a vestige of creditors’
rights laws that was arbitrarily assigned to the shares of Common Stock for
purposes of compliance with applicable state law at the date of the Company’s
incorporation. It bears no direct relationship to the market value of the stock,
or the Purchase Price of the Common Stock, or any ultimate sale or disposition
value which may be derived from the Common Stock.




 
4.4
SEC Documents. As of their respective dates, the Company’s SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and other federal, state and local laws,
rules and regulations applicable to such SEC Documents, and none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the Securities and Exchange Commission (the “SEC”) or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).


 
5

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


 

 
4.5
Exemption from Registration; Valid Issuances. The sale and issuance of the
Shares, on the basis of the representations and warranties of the Subscriber set
forth herein, may and shall be properly issued by the Company to the Subscriber
pursuant to Section 4(2), Regulation S and/or any applicable U.S state law. When
issued and paid for as herein provided, the Shares shall be duly and validly
issued, fully paid, and nonassessable. Neither the sales of the Shares pursuant
to, nor the Company's performance of its obligations under, this Agreement shall
(a) result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company, or (b) entitle
the other holders of the Common Stock of the Company to preemptive or other
rights to subscribe to or acquire the Common Stock or other securities of the
Company.




 
4.6
No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its affiliates nor any person acting on its or their
behalf (a) has conducted or will conduct any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, or (b) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the Common Stock under the Securities Act.




 
4.7
No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including without limitation the issuance of the Shares, do not and will
not (a) result in a violation of the Certificate or By-Laws of the Company or
(b) conflict with, or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture, instrument or any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company is a
party, or (c) result in a violation of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations)applicable to the Company or by which any
property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect on the business, operations, properties, prospects or condition
(financial or otherwise) of the Company) nor is the Company otherwise in
violation of, conflict with or in default under any of the foregoing. The
Company is not required under U.S. federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Common Stock in accordance with the terms hereof (other than any
SEC, NASD or state securities filings that may be required to be made by the
Company subsequent to the Closing); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the Subscriber
herein.



5.1
Trading. The Company intends to apply to list the Shares for trading on a
“Designated Offshore Securities Market” as such term is defined in Rule 902(b)
under Regulation S promulgated under the Securities Act, provided, however that
any and all determinations regarding such listing shall be made solely by the
Company’s Board of Directors and the respective regulatory authorities for such
markets. The Subscriber acknowledges that listing and facilitation of trading of
Company shares is dependent on market regulatory requirements and is subject to
determinations of third party regulatory authorities and therefore there can be
no assurance that the Company will be able to register or facilitate the trading
of the Shares on any market at any time.



6.1
Indemnity. The Subscriber agrees to indemnify and hold harmless the Company, its
officers and directors, employees and its affiliates and their respective
successors and assigns and each other person, if any, who controls any thereof,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Subscriber to comply with
any covenant or agreement made by the Subscriber herein or in any other document
furnished by the Subscriber to any of the foregoing in connection with this
transaction.


 
6

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


6.2
Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.



6.3
Notices. Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to party hereto shall be sufficiently given if
(a) sent by registered or certified mail, return receipt requested, addressed to
such address as provided herein, (b) Sent by internationally recognized courier
with confirmation of delivery or evidence of refusal; or (c) delivered
personally at such address. In the case of the Company, all notices shall be
deemed given two business days after mailing to the Subscriber; and in the case
of the Subscriber, all notices shall be deemed given to the Company upon written
confirmation of receipt by the Company. The Company may give notice of
acceptance of this Subscription by verbal advice, e-mail or fax to any address
or phone number provided to the Company by the Subscriber on the Signature page
below.



6.4
Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.



6.5
Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the Subscriber
is more than one person, the obligation of the Subscriber shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his heirs, executors, administrators and successors. The
representations and warranties of the Subscriber shall survive the execution and
delivery hereof and the Closing.



6.6
Entire Agreement. This Agreement and the documents referenced herein contain the
entire agreement of the parties and there are no representations, covenants or
other agreements except as stated or referred to herein and therein.



6.7
Assignability. This Agreement is not transferable or assignable by the Company
or the Subscriber.



6.8
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. All disputes and controversies arising out of or relating to
this Agreement shall be finally settled and binding under the Rules of
International Commercial Dispute Resolution of the American Arbitration
Association (“ICDR”). The place of arbitration shall be New York. The
Arbitration shall be conducted in English by a single arbitrator appointed in
accordance with the ICDR rules. Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction. The arbitrator shall have no power to take
interim measures he or she deems necessary, including injunctive relief and
measures for the protection or conservation of property.



6.9
Pronouns. The use herein of the masculine pronouns "him" or "his" or similar
terms shall be deemed to include the feminine and neuter genders as well and the
use herein of the singular pronoun shall be deemed to include the plural as
well.



[ Signature Page Follows ]

 
7

--------------------------------------------------------------------------------

 
 
4C CONTROLS INC. - REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Subscriber has executed this Agreement for the
Subscription of Shares:


US$_____ Per Share
Common Stock
(Regulation S)


Purchase of Shares consisting of the following:


Total Shares Purchased:
_____________________________________________________________________


Total Purchase Price:
_______________________________________________________________________


SUBSCRIBER:
 
Print Full Legal Name:
______________________________________________________________________________
Address:
________________________________________________________________________________________
_______________________________________________________________________________________________
Telephone (with country code):
_______________________________________________________________________
Fax Number:
_____________________________________________________________________________________
E-mail:
__________________________________________________________________________________________
Address for Notices (if different from above)
_____________________________________________________________
_______________________________________________________________________________________________
Permanent Address (if different from above)
_____________________________________________________________
_______________________________________________________________________________________________
Legal form if an entity (trust, corporation, partnership, etc.):
__________________________________________________
Jurisdiction of organization if an entity:
_________________________________________________________________
Jurisdiction of registration and regulation if a bank:
________________________________________________________


Anti-money laundering documentation: Attach copy of a valid passport (notarized
as a true copy or certified by a lawyer) and a recent utility bill showing the
name of the Subscriber and the subscription address of record (notarized as a
true copy or certified by a lawyer). For corporate entities, please deliver
certified copies of charter documents and individual due diligence information
for all officers, directors and all beneficial owners who have the right to vote
the Shares or power of disposition over the Shares.




By (Signature):                                                           
Print Name:




The Company hereby accepts the above application for subscription of the Shares
as of the ________ day of ______________, 2008:


4C CONTROLS INC.




By:                                                                                
Name:
Title:


 
8

--------------------------------------------------------------------------------

 
 